Citation Nr: 0835346	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  07-26 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1974 to May 
1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.


FINDING OF FACT

The preponderance of the competent and probative evidence of 
record demonstrates that the veteran does not have a current 
PTSD diagnosis for purposes of establishing service 
connection.


CONCLUSION OF LAW
PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f), 4.125 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2007)).

The notice requirements of the VCAA require VA to notify the 
appellant of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the appellant is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the appellant's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that these notice requirements have been 
satisfied by a letter issued in September 2006.  In this 
letter, which was issued prior to the initial adjudication of 
this claim in November 2006, the veteran was advised of the 
evidence needed to substantiate his service connection claim.  
He was also advised of his and VA's responsibilities under 
VCAA, to include what evidence should be provided by him and 
what evidence should be provided by VA.  This letter further 
advised the veteran as to the type of evidence needed to 
substantiate both the disability rating and effective date 
elements of his claim, pursuant to the Court's holding in 
Dingess, supra.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the veteran relative to the issue on appeal has been obtained 
and associated with the claims folder.  In particular, the 
Board notes that the RO has obtained the veteran's VA 
treatment records and private medical records.  The RO also 
arranged for the veteran to undergo a VA examination in June 
2008.  In short, the Board finds that VA has satisfied its 
duty to assist to the extent possible under the circumstances 
by obtaining evidence relevant to the veteran's claim and 
scheduling a VA examination.  38 U.S.C.A. §§ 5103 and 5103A.

II.  PTSD

The veteran has claimed entitlement to service connection for 
PTSD.  He essentially contends that he developed PTSD as a 
result of traumatic events that occurred while he was in 
service.  Specifically, he has pointed to a collision between 
the USS Conyngham and the USS Josephus Daniels in August 1976 
while the veteran was serving aboard the latter ship.  The 
veteran has also attributed PTSD to his being attacked while 
on leave.  

Generally, service connection will be granted if it is shown 
that the veteran suffers from disability resulting from an 
injury suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998).

Service connection may also be granted for a disease first 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The establishment of service connection for PTSD in 
particular requires: (1) medical evidence diagnosing PTSD in 
accordance with 38 C.F.R. § 4.125(a); (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2007); see also Cohen v. Brown, 10 Vet. 
App. 128 (1997).

The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the criteria of 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV).  The DSM-IV criteria are as follows:

A.  The person has been exposed to a traumatic event in which 
both of the following were present: (1) the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others; and (2) the person's response involved intense fear, 
helplessness, or horror.

B.  The traumatic event is persistently experienced in one 
(or more) of the following ways: (1) recurrent and intrusive 
distressing recollections of the event, including images, 
thoughts, or perceptions; (2) recurrent distressing dreams of 
the event; (3) acting or feeling as if the traumatic event 
were recurring (includes a sense of reliving the experience, 
illusions, hallucinations, and dissociate flashback episodes, 
including those that occur on awakening or when intoxicated); 
(4) intense psychological distress at exposure to internal or 
external cues that symbolize or resemble an aspect of the 
traumatic event; or (5) physiological reactivity on exposure 
to internal or external cues that symbolize or resemble an 
aspect of the traumatic event.

C.  Persistent avoidance of stimuli associated with the 
trauma and numbing of general responsiveness (not present 
before the trauma), as indicated by three (or more) of the 
following: (1) efforts to avoid thoughts, feelings, or 
conversations associated with the trauma; (2) efforts to 
avoid activities, places, or people that arouse recollections 
of the trauma; (3) inability to recall an important aspect of 
the trauma; (4) markedly diminished interest or participation 
in significant activities; (5) feeling of detachment or 
estrangement from others; (6) restricted range of affect 
(e.g., unable to have loving feelings); or (7) sense of a 
foreshortened future (e.g., does not expect to have a career, 
marriage, children, or a normal life span)

D.  Persistent symptoms of increased arousal (not present 
before the trauma), as indicated by two (or more) of the 
following: (1) difficulty falling or staying asleep; (2) 
irritability or outbursts of anger; (3) difficulty 
concentrating; (4) hypervigilance; or (5) exaggerated startle 
response

E.  Duration of the disturbance (symptoms in Criteria B, C, 
and D) is more than 1 month.

F.  The disturbance causes clinically significant distress or 
impairment in social, occupational, or other important areas 
of functioning.

DSM-IV, DC 309.81.

As will be discussed below, the Board finds that the 
preponderance of the evidence is against granting service 
connection for PTSD.

In essence, the Board concludes that, although the credible 
and probative evidence does in fact establish that the 
veteran has a psychiatric illness, the greater weight of that 
evidence establishes that his illness is not PTSD.

In reaching this conclusion, the Board found the most 
probative evidence to be the June 2008 VA examination report.  
That report reflects that the veteran reported a non-sexual 
personal assault that occurred in Tulsa when he was on leave 
during military service in 1976.  The event was witnessed by 
other Tulsans.  The veteran reported feeling intense fear, 
but no hopelessness or feeling of horror.  He stated that he 
was attacked by people who were against the war.  The veteran 
was treated at a local hospital. 

In terms of the remaining DSM-IV criteria, the examination 
report reflects that the veteran reported efforts to avoid 
thoughts, feelings, or conversations associated with the 
trauma.  He displayed markedly diminished interest or 
participation in significant activities.  

He reported difficulty falling or staying asleep.

He reported that the disturbance does not cause clinically 
significant distress or impairment in social, occupational, 
or other important areas of functioning.

He reported that the symptoms were acute. He denied 
remissions except when he was drinking.

With respect to behavioral, cognitive, social, affective, or 
somatic changes that the veteran attributes to stress 
exposure, the veteran reported that he might try to hurt 
someone with a knife in his hand.

The veteran contends that he is unemployed due to the mental 
disorder, but the examiner noted other evidence indicating 
that the veteran has anti-social disorder.  
 
The examiner expressly stated that the veteran does not meet 
the DSM-IV criteria for a diagnosis of PTSD.  Instead, she 
diagnosed alcohol abuse in partial remission.  She stated 
that the veteran was a very poor historian and that he 
generally argued when she pointed out contradictory 
statements he had made.  When she asked about trauma in the 
military, the veteran said he had been attacked while on 
leave.  He never mentioned the collision between ships.  

The Board finds this examination report to be highly 
probative evidence against a finding of PTSD.  The examiner 
was a psychologist whose professional credentials reflect 
that she possesses the necessary education, training, and 
expertise to provide the requested opinion.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  In her report, the doctor 
demonstrated her familiarity with the veteran's medical 
history, and the Board is satisfied that this entire history 
was taken into account when the examiner made her diagnosis.  
Furthermore, the examiner evaluated the veteran according to 
the DSM-IV criteria, and her examination report indicates 
that the veteran does not satisfy Criteria B, C, D, E, or F 
for a PTSD diagnosis.  

The Board notes that several VA and private medical opinions 
of record diagnose the veteran with PTSD.  Some of the 
diagnoses indicate the veteran is diagnosed with PTSD by 
history, not from a contemporaneous assessment of the 
veteran's observable or reported symptoms.  And none of these 
diagnoses appears to have been made in connection with a DSM-
IV evaluation, as none of them discusses the veteran's 
reported stressors or the rating criteria that are relevant 
to establishing PTSD under the DSM-IV.  The Board further 
notes that the other VA psychiatric examination report of 
record, from May 2003, includes diagnoses of alcohol 
dependence and cannabis dependence and makes a note to rule 
out major depression, but no diagnosis of PTSD is given.  
This report also diagnoses antisocial personality disorder.

The Board is aware that the veteran sincerely believes that 
he has PTSD and that this disability is a result of traumatic 
events that occurred during his military service.  However, 
as a lay person he lacks the requisite medical knowledge and 
education necessary to render a probative opinion regarding 
diagnosis or causality of medical disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

In summary, the Board finds that the preponderance of the 
evidence is against granting service connection for PTSD.  
The Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
the claim must be denied.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


